NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0146n.06

                                           No. 20-1141

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                     FILED
 UNITED STATES OF AMERICA,                               )                     Mar 19, 2021
                                                         )                 DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,                              )
                                                         )
 v.                                                      )      ON APPEAL FROM THE
                                                         )      UNITED STATES DISTRICT
 CHRISTOPHER STATON,                                     )      COURT FOR THE EASTERN
                                                         )      DISTRICT OF MICHIGAN
        Defendant-Appellant.                             )
                                                         )


       Before: WHITE, LARSEN, and NALBANDIAN, Circuit Judges.

       LARSEN, Circuit Judge. Former Detroit Police Officer Christopher Staton used his

position as an officer and his access to sensitive law enforcement information to aid his childhood

friend’s multi-million-dollar drug enterprise. His ties to the enterprise were eventually revealed,

and a jury found him guilty of conspiracy to distribute controlled substances. He was sentenced

to 216 months’ imprisonment. On appeal, he challenges the admission of his proffer statements,

the sufficiency of the evidence, and his sentence. We AFFIRM.

                                                I.

       Staton grew up with Meltwaine Dukes, who later became the leader of a drug enterprise in

Detroit, Michigan. Staton was involved in Dukes’ drug enterprise before becoming a police officer

with the Detroit Police Department (DPD). But putting on a uniform did not stop Staton from

assisting Dukes; he instead used his position to help Dukes in ways that he could not before.

Eventually, the Drug Enforcement Agency (DEA) caught on to Dukes and later, Staton.
No. 20-1141, United States v. Staton


          The DEA began investigating Dukes in 2013 and started to intercept cash and drugs from

known participants in his organization. Because the DEA agents had not identified everyone in

Dukes’ drug-trafficking network, they began authorized wiretaps of his cellphones in June 2017.

The wiretaps revealed Dukes’ concern that one of his associates had lied about a drug shipment

being seized; Dukes believed the associate might have fabricated a traffic stop as a cover story.

Dukes called Staton to discuss the alleged traffic stop, and Staton agreed to get “in the system” for

Dukes and determine whether the stop happened and whether drugs were in fact seized.

          These recorded conversations alerted DEA agents that a DPD officer was involved, so they

contacted the FBI’s public corruption unit. With the court’s permission, the FBI initiated a wiretap

of Staton’s phone. The agents learned that Staton was using a restricted database, referred to as

the Law Enforcement Information Network (LEIN), to run license plates for Dukes. Staton would

relay information to Dukes, such as the name and location of the person who registered the vehicle,

and he understood that he was passing along the information of an individual involved in drug

activity. Staton also used the database multiple times to find out whether law enforcement had

warrants for, or had otherwise inquired about, Dukes and his associates.

          Through the wiretaps, agents also learned that Staton and Dukes were negotiating a drug

deal. Staton asked Dukes, “Anything come up on that situation1 we talked about?” Staton said he

wanted some “smart numbers,” to which Dukes replied, “I’m trying to get the sweetest number we

can get.” Ten days later, Staton texted Dukes and asked about an address. Dukes responded,

“They want 702 . . . . It’s still at the dealership. No miles on it” (meaning the drugs are uncut or

have not been diluted). The next day, Staton asked to meet Dukes so he could get a “piece”



1
    The two referred to drugs as “the situation.”
2
    During the time of the investigation, the average price of a kilogram of heroin was $70,000.
                                                    -2-
No. 20-1141, United States v. Staton


(a sample) from him. Eventually, Staton wanted to meet Dukes to “pick that up” from him but

wondered if he could “walk it down” (negotiate a lower price).

       After the wiretaps ended, FBI agents spoke to Staton about his relationship with Dukes and

his involvement in Dukes’ drug enterprise. In exchange for Staton’s cooperation, the government

offered him a limited immunity or proffer agreement, which he signed and accepted on July 12,

2018. Staton then told the agents that Dukes was his childhood friend. Staton said he knew that

Dukes had served time in prison on drug charges. After his release, Staton initially did not believe

Dukes was selling drugs; however, he grew suspicious based on Dukes’ associates. Staton said he

did not work drug investigations but would occasionally obtain information about them from

Dukes. He claimed that he passed this information to a lieutenant with the DPD, who told him to

obtain a sample of fentanyl from Dukes. But, at trial, the lieutenant, Jonathan Parnell, said he

never spoke to Staton about Dukes and never asked him to get fentanyl from him as that would be

against protocol.

       During this same interview, Staton told agents that he had never provided confidential law

enforcement information to Dukes because it could jeopardize an investigation or even the safety

of an officer. But when confronted with evidence demonstrating that he had done so, he changed

his story, claiming that was the “only time.”3 He admitted to dealing some drugs with Dukes and

assisting him in other ways, such as running license plate numbers for him and scaring other

dealers. Staton also mentioned that Dukes and an associate had asked him to conduct a traffic stop

of a vehicle to obtain drugs or drug money, but Staton claimed that he had refused to participate.




3
  Staton later admitted to passing along confidential law enforcement information “a handful of
times.”
                                                -3-
No. 20-1141, United States v. Staton


       After further investigation, agents began to suspect that Staton had been lying. Staton met

with the agents for a second time on April 5, 2019. The agents began asking him questions to test

his truthfulness. For example, they asked Staton to describe the types of things he did for Dukes;

Staton admitted that, while suspended from the DPD, he had on a few occasions brokered small

quantities of cocaine for Dukes. The agents were not convinced that a few small drug deals

reflected the extent of Staton’s service to Dukes. They asked him again whether he had conducted

a traffic stop for Dukes; Staton again denied any participation. The agents then told Staton that

they had reason to believe he was not being truthful; but, instead of coming clean, Staton stuck to

his story. So, the agents scheduled a polygraph examination, which was part of the limited

immunity agreement that Staton had signed.4

       The polygraph never took place, however, because Staton instead agreed to tell the truth at

a third proffer session, scheduled for April 12, 2019. There, Staton was remorseful and said he

was “done lying.” He finally admitted that he had conducted a staged traffic stop at Dukes’ request

and had received $20,000 in exchange. Staton said he had been in plain clothes and in an unmarked

police car when he conducted the stop and was “armed with a pistol.” He had asked a friend to

come along. The two activated the car’s lights and siren, pulled over Sedrick Jackson, a known

associate of Dukes, and pretended to arrest him. Staton said that Dukes had asked him to make

the stop to scare Dukes’ Arizona “drug connection,” who was nearby with Dukes watching the

stop unfold.

       In light of Staton’s untruthful proffer statements and his failure to tell the agents about his

LEIN checks, the government determined that Staton had breached the terms of the immunity




4
  The agreement provided, “At the option of this office, [Staton] will be given a polygraph
examination to verify the truthfulness and completeness of any proffer statement.”
                                                -4-
No. 20-1141, United States v. Staton


agreement and decided to bring charges against him. A grand jury charged Staton with one count

of conspiring with Dukes and others to distribute and possess with intent to distribute controlled

substances, in violation of 21 U.S.C. §§ 841(a)(1) and 846; and two counts of willfully and

knowingly making a materially false statement to a federal agent, in violation 18 U.S.C.

§ 1001(a)(2).

       Before trial, the government moved to admit Staton’s proffer statements, arguing that

Staton had materially breached the agreement by lying to agents about the staged traffic stop and

failing to tell them that he had conducted LEIN searches to determine whether Dukes and his

associates were under investigation. The district court granted the government’s motion and

admitted Staton’s statements over his objection.

       The case proceeded to trial. After the government rested, Staton made a timely motion for

judgment of acquittal, but the district court deferred ruling on the motion until after the jury’s

verdict. The jury convicted Staton on Count One—conspiracy to distribute and possess with intent

to distribute at least 400 grams of a substance containing a detectable amount of fentanyl—but

acquitted him on Counts Two and Three—making false statements to federal agents. Staton then

filed a written motion for judgment of acquittal or for a new trial. The district court denied the

motion.

       Before sentencing, Staton objected to the Presentence Investigation Report’s scoring of a

two-level enhancement under U.S.S.G. § 2D1.1(b)(1) for possessing a firearm during the phony

traffic stop he had conducted for Dukes. He argued that there was “no indication that a firearm

was possessed or displayed or used.” Alternatively, he argued that the enhancement should not be

applied because here there was no “increased danger of violence.” The court overruled Staton’s




                                               -5-
No. 20-1141, United States v. Staton


objection and imposed a sentence of 216 months’ imprisonment, below the Guidelines range of

235 to 293 months. Staton timely appealed.

                                                  II.

          Staton first challenges the use of his proffer statements at trial. The government contends

that the district court properly admitted the statements because Staton materially breached the

immunity agreement by lying and by omitting relevant information about his participation in the

conspiracy. By the terms of the agreement, a failure “to provide truthful and complete information

on any matter discussed by [Staton] during a proffer session” would result in there being “no

restrictions on [the government’s] use of [Staton’s] proffer statements or information provided by

[Staton].” The remedies for breach of an immunity agreement “are those specified in the

agreement” itself. United States v. Fitch, 964 F.2d 571, 576 (6th Cir. 1992). Accordingly, the

only question is whether Staton materially breached the agreement; if he did, the government was

free to use his statements at trial.

          An immunity agreement is a contract. Id. at 574. Therefore, the agreement itself governs

the conditions that constitute a breach. Id. The government bears the burden of showing a material

breach. Id. A breach is material if it deprives the government of “the benefit of its bargain.” Id.

at 575.

          In the agreement, Staton agreed to provide “truthful and complete” information, to

“not . . . omit facts about crimes, other participants, or his . . . knowledge of or involvement in

offenses,” and to “volunteer all information that is reasonably related to these subjects.” The

district court determined that Staton breached the agreement in two respects: (1) he lied about

performing a traffic stop for Dukes; and (2) he omitted information regarding LEIN checks he

conducted for Dukes. The court held that both the lie and omission were “material and substantial”



                                                  -6-
No. 20-1141, United States v. Staton


because the information “would have aided the Government’s investigation” by “shed[ding] light

on Staton’s involvement with Dukes and the organization’s operation and sophistication.”

       On appeal, Staton admits “that he did not tell the government about the traffic stop during

the first proffer session,” but offers two reasons why this did not breach the proffer agreement.

First, he says that his response was truthful because “the Government did not ask him about

performing a traffic stop generally, but only about performing a traffic stop to seize drugs,” which

Staton claims he “did not do.” (Emphasis added.) But the district court credited FBI Special Agent

Michael Fitzgerald’s testimony “that Staton was specifically asked about, and denied, performing

any sort of traffic stop.” We cannot say that finding was clearly erroneous. And, in any event,

Staton’s obligation under the agreement was not limited to answering the agents’ precise questions,

narrowly construed.    Staton agreed to provide “truthful and complete” information and to

“volunteer all information that is reasonably related” to the subjects of the investigation. So even

if the agents had asked whether, at Dukes’ request, he had performed a staged traffic stop “to seize

drugs,” Staton should have responded that he had performed such a stop, while explaining that the

purpose instead was to frighten one of Dukes’ drug connections.

       Staton’s second argument founders for the same reason. He argues that “there is no

evidence that he knew how performing a traffic stop may have assisted[] Dukes.”5 But the scope

of the agreement was not limited in this way. And, even if it were, Staton’s statements show that




5
 Staton also argues that the jury’s verdict of not guilty on Count Two—the false-statement charge
connected to his lies about the traffic stop—shows that the district court erred. A jury verdict,
however, requires certainty beyond a reasonable doubt while the district court’s pre-trial decision
as to whether to admit these statements was subject to a much lower standard. See Fitch, 964 F.2d
at 574 (acknowledging that the government’s burden of proof to demonstrate that a defendant
breached a proffer agreement is governed by either the preponderance-of-the-evidence or
adequate-evidence standard). Thus, the court’s decision was not inconsistent with the jury’s
verdict, as Staton argues.
                                                -7-
No. 20-1141, United States v. Staton


he knew performing a phony traffic stop would assist Dukes’ drug organization. At the first proffer

session, Staton mentioned that Dukes had asked him to conduct a traffic stop of a vehicle to obtain

drugs or drug money, though Staton claimed that he had refused the request. Once he eventually

came clean about conducting the phony stop, Staton said that the purpose of the stop was to scare

one of Dukes’ drug-dealing associates. So, from the first proffer session to the last, Staton knew

that his arranging a traffic stop would assist Dukes and his drug organization. The district court

did not clearly err when it found that Staton lied about the stop.

       The district court also determined that Staton had breached the agreement by omitting

information regarding LEIN checks he conducted for Dukes. Staton claims this was not a breach

because he “was never asked specifically about the LEIN and [he] was not privy as to what

information the Government considered material or simply cumulative.” But, again, that argument

understates Staton’s obligations under the agreement. The agents questioned Staton about running

license plates for Dukes, and the district court found that this line of questions “should have alerted

Staton that [the agents] would have considered the LEIN checks [for Dukes] to be ‘reasonably

related’ [to] their investigation.” We cannot say that the district court erred by finding that Staton

omitted “reasonably related” details about the LEIN searches.

       Staton’s breaches of the agreement were material. The agreement set forth Staton’s

obligations—tell the truth and volunteer all information that is “reasonably related” to “crimes,

other participants, or his . . . knowledge of or involvement in offenses.” And it specifically defined

those obligations as “material.” As a matter of contract law, courts “must ordinarily respect” clear

contract terms “making a certain event a material breach of that contract.” 23 Richard A. Lord,

Williston on Contracts § 63:3 (4th ed. 2020). And here the agreement also explained that, in the

event of a lie or omission, there would be “no restrictions” on the government’s use of the proffer



                                                 -8-
No. 20-1141, United States v. Staton


statements. See Fitch, 964 F.2d at 576 (“If a breach of an immunity agreement is established, the

available remedies are those specified in the agreement.”); United States v. Reed, 272 F.3d 950,

955 (7th Cir. 2001) (noting that where proffer agreement “specifically provided for [a] remedy,”

the government was entitled to that remedy upon breach).

            Staton alludes to our decision in Fitch, in which we upheld a district court’s determination

that a breach of an immunity agreement had been immaterial because, despite the breach, the

government had still “received the benefit of its bargain.” 964 F.2d at 575. We noted in Fitch

that, despite the defendant’s deceptive “effort to minimalize his own involvement” in the crime,

he had nonetheless “supplied the government with enough information to allow it to secure a

multicount indictment against numerous individuals” and had “assisted the investigation in various

other ways.” Id. Here, by contrast, the district court determined that Staton withheld information

that “would have aided the Government’s investigation”; that because of his lies and omissions,

“Staton’s value as a potential witness in other cases was greatly reduced”; and that, in the end, “the

Government received nothing of value.” Staton does not even suggest any way in which his

conduct actually aided the government, despite the breach. The district court did not err in

concluding that Staton had materially breached the agreement or by admitting Staton’s statements

at trial.

                                                    III.

            Staton next argues that the district court erred when it denied his motion for judgment of

acquittal or for a new trial based on insufficient evidence to prove the conspiracy charge. A

defendant mounting such a challenge bears a heavy burden on appeal. United States v. Hughes,

505 F.3d 578, 592 (6th Cir. 2007). When reviewing a sufficiency challenge, we must view the

evidence in the light most favorable to the prosecution and decide whether “any rational trier of



                                                    -9-
No. 20-1141, United States v. Staton


fact could have found the essential elements of the crime beyond a reasonable doubt.” Id. (quoting

Jackson v. Virginia, 443 U.S. 307, 319 (1979)). When reviewing the denial of a new trial motion

on the ground that the verdict was against the clear weight of the evidence, we may not disturb the

district court’s judgment unless “it was a clear and manifest abuse of discretion.” Id. at 593.

       To sustain a conviction for conspiracy to distribute controlled substances, “the government

must prove beyond a reasonable doubt: (1) an agreement to violate drug laws; (2) knowledge of

and intent to join the conspiracy; and (3) participation in the conspiracy.” United States v.

Gardner, 488 F.3d 700, 710 (6th Cir. 2007). Staton challenges the second and third elements,

arguing that the evidence fails to prove that he “knew the conspiracy’s main purpose and

voluntarily joined intending to help advance or achieve its goal” or that he “participated in a

conspiracy as alleged.” “Any conduct,” he says, “was prior to the conspiracy or was completely

unrelated to any conspiracy.” But, again, Staton’s arguments fail.

       First, the district court properly found that the evidence presented at trial supported the

claim that the phony traffic stop took place within the timeframe set forth in the indictment. The

indictment alleged that the drug conspiracy occurred “[f]rom an unknown date, but at least as early

as 2012, to in or about November 2017.” Staton told Agent Fitzgerald that the feigned traffic stop

had occurred approximately six years prior and, although Staton did not give an exact date, the

agent concluded that the stop occurred either in 2012 or 2013—within the time set forth in the

indictment. The evidence at trial was thus consistent with the jury’s verdict.

       The evidence was also sufficient for any rational trier of fact to find that Staton had

knowledge of and intent to join the conspiracy and that he participated in it. “[T]he government

must show the willful membership of the defendant in the conspiracy.” Gardner, 488 F.3d at 711.

The knowledge element “is satisfied by proof that the defendant knew the essential object of the



                                               -10-
No. 20-1141, United States v. Staton


conspiracy.” United States v. Hernandez, 31 F.3d 354, 358 (6th Cir. 1994) (quoting United States

v. Christian, 786 F.2d 203, 211 (6th Cir. 1986)). “[T]he government need not prove that the

defendant committed an overt act in furtherance of the conspiracy.” Gardner, 488 F.3d at 711.

The connection between the defendant and the conspiracy “need only be slight,” though mere

association to conspirators is not enough to satisfy the participation element. Id. The defendant’s

participation “may be inferred from [his] actions and reactions to the circumstances.” Hernandez,
31 F.3d at 358 (quoting Christian, 786 F.2d at 211).

       The government presented evidence, which included wiretap recordings of conversations

between Staton and Dukes, to satisfy these elements and support the jury’s guilty verdict. On the

wiretap recordings, Staton and Dukes talked about the fentanyl that they were distributing. These

recordings also revealed that Staton assisted his co-conspirators by using a sensitive law

enforcement database to search for information and relay it back to other members. Staton told

agents that he believed one of the license plate searches concerned an individual bringing in drugs.

Furthermore, Staton admitted that he purchased drugs in distribution quantities and conducted a

sham traffic stop in order to scare another drug supplier. This admission, along with the other

evidence presented, was sufficient for a rational trier of fact to find that Staton conspired to

distribute controlled substances. Thus, the district court did not err when it denied Staton’s motion

for judgment of acquittal. Nor does this case present “the extraordinary circumstance where the

evidence preponderates heavily against the verdict.” Hughes, 505 F.3d at 593 (citation omitted).

Accordingly, the court’s denial of Staton’s new trial motion was not a “clear and manifest abuse

of discretion.” Id. at 594.




                                                -11-
No. 20-1141, United States v. Staton


                                                 IV.

         Staton’s last argument is that the district court erred by applying a two‑level enhancement

to his sentence for possessing a firearm during the sham traffic stop. A defendant’s base offense

level should be raised two levels if the court finds that he possessed a dangerous weapon during

the commission of an offense involving drugs. U.S.S.G. § 2D1.1(b)(1). The government must

initially prove, by a preponderance of the evidence, that the defendant actually or constructively

possessed a weapon during relevant conduct. United States v. Greeno, 679 F.3d 510, 514 (6th Cir.

2012). A presumption then arises that the weapon was connected to the offense. Id. The defendant

may rebut this presumption by demonstrating that “it is clearly improbable that the weapon was

connected with the offense.” Id. (quoting U.S.S.G. § 2D1.1, cmt. n.3(A) (2011)).6 We review a

district court’s factual determination that a defendant possessed a firearm during a drug crime for

clear error. United States v. Johnson, 344 F.3d 562, 565 (6th Cir. 2003).

         Staton’s argument on appeal is cursory. He cites United States v. Blackman, 625 F. App’x

231, 238 (6th Cir. 2015), and United States v. Hatcher, 947 F.3d 383, 395–96 (6th Cir. 2020), for

the proposition that a district court may not “rel[y] on supposition and ‘mere allegation’” in

imposing the two-level enhancement; and he criticizes the government for “ignor[ing] the

similarity between the case at bar” and these cases. But he never explains what similarity he sees.

We see none.

         Hatcher did not even involve the application of an enhancement under § 2D1.1(b)(1). See
947 F.3d at 395. Instead, we held that the district court relied on an impermissible sentencing

factor by inferring, “based on a complete absence of record evidence,” that the defendant had been

involved in a prior shooting. Id. In Blackman, we held that the district court erred when it applied



6
    This language is now found at U.S.S.G. § 2D1.1, cmt. n.11(A).
                                                -12-
No. 20-1141, United States v. Staton


the § 2D1.1(b)(1) enhancement because “[o]nly through supposition and ‘mere allegation’ could

the district court” conclude that a cell phone picture of the defendant possessing a firearm, which

had been taken in Michigan, days before his illegal acts in Kentucky, “necessarily connected that

firearm with the drug-trafficking conspiracy.” 625 F. App’x at 237.

       Those facts do not remotely resemble Staton’s case. Staton admitted to Agent Fitzgerald

that he had a “pistol . . . on his person” during the sham traffic stop, which he conducted for Dukes

in order to scare Dukes’ drug supplier. The district court found Agent Fitzgerald’s testimony

credible. And Staton offers no evidence to the contrary. The only uncertainty was Staton’s

recollection as to whether he possessed his service weapon or his personal weapon when he made

the stop. The district court did not clearly err when it found that Staton possessed a firearm during

the phony traffic stop, and Staton has not shown that “it is clearly improbable that the weapon was

connected with the offense.” Greeno, 679 F.3d at 514 (quoting U.S.S.G. § 2D1.1, cmt. n.3(A)

(2011)). The district court did not err by applying the two-level enhancement.

                                               ***

       We AFFIRM the judgment of the district court.




                                                -13-